Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered. 
Detailed Action
This communication is in response to the applicant’s Request for Continued Examination filed on 12/22/2021 in which Claims 1-15 and 27-34 are presented for examination.

Response to Arguments
Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the new ground(s) of rejection. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of US patent application No. 17/491,184. This is a provisional double patenting rejection since the conflicting claims 
Claims 1-18 recite similar limitations as claims 1-34 of US patent application No. 17/491,184 as follows: 
       Instant application
    US No. 17/491,184
Claim 1. A method comprising: obtaining an email that is addressed to a first email account associated with a first enterprise; establishing that the email represents an instance of outreach by a second email account associated with a vendor for payment of an invoice by the first enterprise; obtaining a metric that is indicative of the risk in communicating with the second email account based at least in part on a comparison of the email to a set of emails that are representative of past instances of outreach by the second email account, at least in part by accessing a digital profile associated with the vendor, wherein the digital profile is a first digital profile included in set of digital profiles collectively associated with a plurality of vendors, wherein at least one email included in the set of emails is an outreach by the second email account to an email account associated with a second enterprise that is different from the first enterprise; and determining, based on the metric, how to handle the obtained email.





Claim 9, 27.

Claim 1 A method comprising: obtaining an email that is addressed to a first email account associated with a first enterprise; establishing that the email represents an instance of outreach by a second email account associated with a vendor for payment of an invoice by the first enterprise; obtaining a metric that is indicative of the risk in communicating with the second email account based at least in part on a comparison of the email to a set series of emails that are representative of past instances of outreach by the second email account, wherein at least one email included in the set of emails is an outreach by the second email account to an email account associated with a second enterprise that is different from the first 

Claims 9, 16, 27.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent application No. 17/491,184 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US patent application No. 17/491,184) substantially discloses the subject matter of claims 1, 9 and 27 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a ).
This is a provisional obviousness-type double patenting rejection.

Claims 1-15 and 27-34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 21-31 of US patent application No. 17185570. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Foster U.S. Publication No. 20080114684 A1 in view of Eyal (U.S. Patent Application Publication 20210295179 A1); in further view of Chambers US 10104029 B1.
As to claim 1, Foster teaches a method comprising: obtaining an email that is addressed to a first email account associated with a first enterprise; establishing that the email represents an instance of outreach by a second email account associated with a vendor for payment of an invoice by the first enterprise (Foster Pa. [0074]) [a customer (read enterprise) may receive an invoice for goods and/or services from a merchant (read vendor). Such an invoice may be received via electronic means, such as email, Web service or as a delivered hardcopy and may contain a merchant's ID number along with other relevant billing information]; 
It is noted that Foster does not appear explicitly disclose obtaining a metric that is indicative of the risk in communicating with the second email account based at least in part on a comparison of the email to a set of emails that are representative of past instances of outreach by the second email account, wherein at least one email included in the set of emails is an outreach by the second email account to an email account associated with a second enterprise that is different from the first enterprise; and determining, based on the metric, how to handle the obtained email.  
However, Eyal discloses obtaining a metric that is indicative of the risk in communicating with the second email account based at least in part on a comparison of the email to a set of emails that are representative of past instances of outreach by the second email account (Eyal Pa. [0025]) [(referring to computer-generated false email addresses that are not attributable to real users) use to launch hostile electronic or digital attacks on host web-based or computer servers, potentially disrupting data processing, dissemination or flow of the electronic payment service, much less computationally quantifying (and differentiating between) all email addresses incoming into an electronic payment service to identify fraudulent email addresses by calculating keyboard distances between characters in a prefix of each email address to classify the email as suspicious or not] [0062] [comparing the various key distance scores shown in the table 404 with a value 408 to categorize the example synthetic email addresses into a "false" classification (denoting synthetic email addresses) or a "true" classification (denoting legitimate email addresses). In some implementations, the comparison may result in an email address risk score at a definite precision level], wherein at least one email included in the set of emails is an outreach by the second email account to an email account associated with a second enterprise that is different from the first enterprise (Eyal Pa. [0023]) [when a set of incoming fraudulent emails exhibits high character concentration levels in the same row, the fraud detection system can multiply the row distance by a first parameter, note: all incoming emails are from the second email which are different from the first enterprise]; and determining, based on the metric, how to handle the obtained email (Eyal Fig. 6A, Pa. [0064]) [At block 612, the fraud detection system 100 compares the normalized distance with a value. At block 614, the fraud detection system 100 classifies the email as suspicious based at least in part on the comparing.] [Fig. 6B, [0065]] [At block 626, the fraud detection system 100 classifies the email as suspicious when the normalized distance is less than the value. At block 628, the fraud detection system 100 classifies the email as not suspicious when the normalized distance is not less than the value]

Furthermore, it is noted that the combination of Foster and Eyal does not appear explicitly disclose at least in part by accessing a digital profile associated with the vendor, wherein the digital profile is a first digital profile included in set of digital profiles collectively associated with a plurality of vendors.
However, Chambers discloses at least in part by accessing a digital profile associated with the vendor, wherein the digital profile is a first digital profile included in set of digital profiles collectively associated with a plurality of vendors (Chambers Col. 7 lines 24-50) [the aggregating module 420 may aggregate only specific parameters of the received and sent emails. For example, it may aggregate only metadata associated with the email, including, for example, a sender address, a sender name, a recipient address, a recipient name, a time and a date of communication, a route, a content type, a size, a number and parameters of attachments, a number of sender addresses, a number of recipient addresses, and so forth. The aggregated information which may include the entire emails or store specific parameters of the emails in the storage 450]
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from Chambers into the disclosure of Foster and Eyal 

As to claim 2, the combination Foster, Eyal and Chambers teaches wherein each email in the set of emails represents an instance of outreach by the second email account to the enterprise (Eyal Pa. [0023]) [when a set of incoming fraudulent emails exhibits high character concentration levels in the same row, the fraud detection system can multiply the row distance by a first parameter, note: all incoming emails are from the second email which are different from the first enterprise]
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from Chambers into the disclosure of Foster and Eyal constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.

As to claim 3, the combination Foster, Eyal and Chambers teaches wherein said establishing comprises: determining that the email is sent from an email address with a domain that is associated with the vendor (Eyal Pa. [0020]) [0083] [a fraud detection system for identifying fraudulent email addresses associated with an electronic payment service. The fraud detection system can classify an email address as suspicious or not suspicious based on calculating keyboard distances between characters in a prefix of each email address as input into the fraud detection system] [0084] [the ML classification model 700 can include capabilities directed ascertaining whether a given prefix of the incoming email 120 include a personal name, is a disposable domain, or if it's a free domain. Therefore, the ML classification model 700 can identify and thus recognize what is authentic and what is not (such as Gmail, work email domains, and others as authentic). In comparison, fake email domains often times are alphanumeric gibberish which can also be detected by the ML classification model 700.], and determining that the email contains the invoice based on an analysis of content of the email (Foster Pa. [0074]) [a customer (read enterprise) may receive an invoice for goods and/or services from a merchant (read vendor). Such an invoice may be received via electronic means, such as email, Web service or as a delivered hardcopy and may contain a merchant's ID number along with other relevant billing information]
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from Chambers into the disclosure of Foster and Eyal constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.

As to claim 9, claim 9 recites the claimed that contain similar limitations as claim 

As to claim 10, claim 10 recites the claimed that contain similar limitations as claim 2; therefore, it is rejected under the same rationale.

As to claim 11, claim 11 recites the claimed that contain similar limitations as claim 3; therefore, it is rejected under the same rationale.

As to claim 27, claim 27 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 28, claim 28 recites the claimed that contain similar limitations as claim 2; therefore, it is rejected under the same rationale.

As to claim 29, claim 29 recites the claimed that contain similar limitations as claim 3; therefore, it is rejected under the same rationale.

Claims 4-7, 12-15 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Foster U.S. Publication No. 20080114684 A1 in view of Eyal (U.S. Patent Application Publication 20210295179 A1); in view of Chambers US 10104029 B1
 in further view of Christner (U.S. Patent Application Publication 20150161609 A1).
As to claim 4, the combination Foster, Eyal and Chambers teaches said determining comprises: implementing a filter so as to at least temporarily prohibit Eyal Pa. [0049]) [ML algorithms can be configured for use in a wide variety of applications, such as email filtering for the fraud detection system 100, where it may otherwise be difficult or infeasible to develop a conventional algorithm for effectively performing the desired tasks]
It is noted that the combination of Foster, Eyal and Chambers does not appear explicitly disclose wherein when the metric indicates that the risk in communicating with the second email account is high. 
However, Christner discloses wherein when the metric indicates that the risk in communicating with the second email account is high (Christner Pa. [0017]) [sending a notification message to a system administrator indicating a high risk transaction]
Further, before the effective filing date of the claimed invention, the combination of the fraud detection system of from Christner into the disclosure of Foster, Eyal and Chambers constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.

As to claim 5, the combination Foster, Eyal, Chambers and Christner teaches  wherein when the metric indicates that the risk in communicating with the second email account is high, said determining comprises (Christner Pa. [0017]) [sending a notification message to a system administrator indicating a high risk transaction]: Application Serial No. 17/239,152 Attorney Docket No. ABNOP0132causing display of a notification by a computer program that includes information regarding the instance of outreach by the second email account (Christner Pa. [0040]) [sending a notification message to a system administrator indicating a high risk transaction; requesting a review of the transaction by the system administrator; and/or declining the transaction]
Further, before the effective filing date of the claimed invention, the combination of the fraud detection system of from Christner into the disclosure of Foster, Eyal and Chambers constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.

As to claim 6, the combination Foster, Eyal, Chambers and Christner teaches wherein the information includes a first email address of the first email account, a second email address of the second email account (Foster Pa. [0074]) [a customer (read enterprise) may receive an invoice for goods and/or services from a merchant (read vendor). Such an invoice may be received via electronic means, such as email, Web service or as a delivered hardcopy and may contain a merchant's ID number along with other relevant billing information], a time at which the email was transmitted, a geographical location from which the email was transmitted, an Internet Protocol (IP) address from which the email was transmitted, or any combination thereof (Foster Pa. [0039]) [such a merchant may be associated with an Internet Protocol (IP) address]


As to claim 7, the combination Foster, Eyal, Chambers and Christner teaches wherein when the metric indicates that the risk in communicating with the second email account is low, said determining comprises: allowing the email to reach an inbox of the first email account (Christner Pa. [0041]) [Assuming the payment request 121 is approved (e.g., as low-risk and/or non-fraudulent) by the PP fraud detector 132, the PI device interface 130 may selectively assign a payment processor to process payment information from the PI request 121 depending on a merchant preference]
Further, before the effective filing date of the claimed invention, the combination of the fraud detection system of from Christner into the disclosure of Foster, Eyal and Chambers constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.

As to claim 12, claim 12 recites the claimed that contain similar limitations as 

As to claim 13, claim 13 recites the claimed that contain similar limitations as claim 5; therefore, it is rejected under the same rationale.

As to claim 14, claim 14 recites the claimed that contain similar limitations as claim 6; therefore, it is rejected under the same rationale.

As to claim 15, claim 15 recites the claimed that contain similar limitations as claim 7; therefore, it is rejected under the same rationale.

As to claim 30, claim 30 recites the claimed that contain similar limitations as claim 4; therefore, it is rejected under the same rationale.

As to claim 31, claim 31 recites the claimed that contain similar limitations as claim 5; therefore, it is rejected under the same rationale.

As to claim 32, claim 32 recites the claimed that contain similar limitations as claim 6; therefore, it is rejected under the same rationale.

As to claim 33, claim 33 recites the claimed that contain similar limitations as claim 7; therefore, it is rejected under the same rationale.

Claims 8, 16 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Foster U.S. Publication No. 20080114684 A1 in view of Eyal (U.S. Patent Application Publication 20210295179 A1), Chambers US 10104029 B1, in further view of Jakobsson US 20170230323 A1.
As to claim 8, the combination of Foster, Eyal and Chambers does not appear explicitly disclose, further comprising: applying a first maliciousness model to the email to produce a first output indicative of whether the email is representative of a non-malicious email; establishing, based on the first output, that the email is representative of a malicious email; and applying a second maliciousness model to the email to produce a second output indicative of whether the email is representative of a given type of malicious email; wherein said determining is further based on the first output and/or the second output.  
However, Jakobsson teaches applying a first maliciousness model to the email to produce a first output indicative of whether the email is representative of a non-malicious email (Jakobsson Pa. [0267]) [emails that are sent from legitimate accounts of trusted people]; establishing, based on the first output, that the email is representative of a malicious email (Jakobsson Pa. [0072]) [the email message to determine whether the email message is indicative of malicious intent]; and applying a second maliciousness model to the email to produce a second output indicative of whether the email is representative of a given type of malicious email; wherein said determining is further based on the first output and/or the second output (Jakobsson Pa. [0072]) [the email message to determine whether the email message is indicative of malicious intent] Further, before the effective filing date of 

As to claim 16, claim 16 recites the claimed that contain similar limitations as claim 8; therefore, it is rejected under the same rationale.

As to claim 34, claim 34 recites the claimed that contain similar limitations as claim 8; therefore, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EVANS DESROSIERS/Primary Examiner, Art Unit 2491